Name: Commission Regulation (EEC) No 937/92 of 14 April 1992 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 4. 92 Official Journal of the European Communities No L 101 /19 COMMISSION REGULATION (EEC) No 937/92 of 14 April 1992 on the supply of various lots of skimmed-milk powder as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 3 023 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (5); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : . Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7 . 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . (*) OJ No L 81 , 28 . 3. 1991 , p. 108 . No L 101 /20 Official Journal of the European Communities 15. 4. 92 ANNEX I LOT A 1 . Operation No (') : 82/92 2. Programme : 1 992 3. Recipient : UNHCR/FRS (for the attention of Mr Gaude), Case postale 2500, CH-121 1 GenÃ ¨ve 2 DÃ ©pÃ ´t, tel. (22) 739 84 80 4. Representative of the recipient (3) : UNHCR c/o PNUD  Ilot K, 159, 160, 161 BP 620 Nouakchott, Mauritania (for HRC), - telex : 935552 MIN, fax (2222) 52616, tel. (2222)52409 or 52411 . 5 . Place or country of destination : Mauritania 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) f) : see OJ No C 1 14, 29. 4. 1991 , p. 3-4, 1 . B. 1 . 8 . Total quantity : 365 tonnes 9 . Number of lots : one 10. Packaging and marking (12): 25 kg, see OJ No C 114, 29 . 4. 1991 , p . 4 (I.B.2. and I.B.3.) Markings in French Supplementary markings on packaging : + 'HCR 11 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 6  10. 6. 1992 18 . Deadline for the supply : 5. 7. 1992 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 4. 5. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 5. 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 5  24. 6 . 1 992 ; (c) deadline for the supply : 20 . 7. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 6. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  10 . 7 . 1992 (c) deadline for the supply : 5. 8 . 1992 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/46, 200, Rue de la Loi, B-1049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer Is) : refund applicable on 26. 3 . 1992, fixed by Commission Regulation (EEC) No 750/92 (OJ No L 82, 26. 3 . 1992, p. 40) 15. 4. 92 Official Journal of the European Communities No L 101 /21 LOT B 1 . Operation No ('): 83/92 2. Programme : 1992 3. Recipient : UNHCR/FRS (for the attention of Mr Gaude), Case postale 2500, CH-121 1 GenÃ ¨ve 2 DÃ ©pÃ ´t, tel. (22) 739 84 80 4. Representative of the recipient (3) : Mr. Le DÃ ©lÃ ©guÃ © du HCR Ã Djibouti, Lotissement de la RÃ ©publique face Ã l'Institut Islamique, BP 1885, (telex : 5852 HICOMREF, tel. (253)35 22 00 or 35 36 96, telefax 35 48 80) 5. Place or country of destination : Djibouti 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q : see OJ No C 1 14, 29. 4. 1991 , p. 3-4, 1 . B. 1 . 8 . Total quantity : 60 tonnes 9. Number of lots. : one 10. Packaging and marking (l2): 25 kg, see OJ No C 114, 29 . 4. 1991 , p. 4 (I. B. 2. and I.B. 3.) Markings in French Supplementary markings on packaging : + 'HCR 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Djibouti 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 6  10. 6. 1992 18 . Deadline for the supply : 5. 7 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 4. 5. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18. 5. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 5  24. 6 . 1 992 (c) deadline for the supply : 20 . 7. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon . on 1 . 6. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  10. 7 . 1992 (c) deadline for the supply : 5 . 8 . 1992 22- Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/46, 200, Rue de la Loi, B-1049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (*) : refund applicable on 26. 3 . 1 992, fixed by Commission Regulation (EEC) No 750/92 (OJ No L 82, 26. 3. 1992, p. 40) No L 101 /22 Official Journal of the European Communities 15. 4. 92 LOT C 1 . Operation No ('): 84/92 2. Programme : 1992 3 . Recipient : UNHCR/FRS (for the attention of Mr Gaude), Case postale 2500, CH-121 1 GenÃ ¨ve 2 DÃ ©pÃ ´t, tel . (22) 739 84 80 4. Representative of the recipient (3) : HCR Representative in Kenya, 1st Floor, Cannon House, Haile Selassie Av., Parliament Road Corner, Nairobi, BP 43801 , tel . (254-2)23 03 39, 23 03 40, 23 03 40, 23 03 41 , 72 28 26, 33 05 67 ; telefax (254-2)33 76 49 ; telex 22273 UNHCR KE 5. Place or country of destination : Kenya 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) f) : see OJ No C 114, 29. 4. 1991 , p. 3-4, 1 . B. 1 . 8 . Total quantity : 424 tonnes 9. Number of lots : one 10 . Packaging and marking (u) : 25 kg see OJ No C 114, 29. 4. 1991 , p . 4 (I. B. 2. and I. B. 3 .) Markings in English Supplementary markings on packaging : + 'UNHCR 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Mombasa 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 6  10. 6 . 1992 18 . Deadline for the supply : 5. 7. 1992 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 4. 5. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 5. 1992 ; , . (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  24. 6 . 1992 ; (c) deadline for the supply : 20. 7. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 6. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  10. 7 . 1992 (c) deadline for the supply : 5. 8 . 1992 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/46, 200, Rue de la Loi, B-1049 Brussels ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by die successful tenderer 0 : refund applicable on 26. 3 . 1992, fixed by Commission Regulation (EEC) No 750/92 (OJ No L 82, 26. 3 . 1992, p . 40) 15. 4. 92 Official Journal of the European Communities No L 101 /23 LOT D 1 . Operation No ('): 85/92 2. Programme : 1992 3. Recipient : UNHCR/FRS (for the attention of Mr Gaude), Case postale 2500, CH-121 1 GenÃ ¨ve 2 DÃ ©pÃ ´t, tel . (22) 739 84 80 4. Representative of the recipient (3) : Mme La DÃ ©lÃ ©guÃ ©e du HCR au Rwanda, Quartier Kiyovu, Avenue Nentaruke, Kigali, BP 867 tel . (250) 74 059, 74 496, 76 426, fax (250) 77 276  telex : 22558 UNHCR 5. Place or country of destination : Rwanda 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) ( ¢) : see OJ No C 1 14, 29. 4. 1991 , p. 3-4, 1. B. 1 . 8 . Total quantity : 20 tonnes 9. Number of lots : one 10. Packaging and marking (12) : 25 kg, see OJ No C 114, 29. 4. 1991 , p . 4 (I. B. 2. and I. B. 3 .) Markings in French Supplementary markings on packaging : + 'HCR 11 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Kigali 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 6  10. 6. 1992 18 . Deadline for the supply : 30. 7. 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 4. 5. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 5 . 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  24. 6. 1992 ; (c) deadline for the supply : 15. 8 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 1. 6 . 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  1 0. 7. 1 992 (c) deadline for the supply : 31 . 8 . 1992 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/46, 200, Rue de la Loi, B-1049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer f5) : refund applicable on 26. 3. 1992, fixed by Commission Regulation (EEC) No 750/92 (OJ No L 82, 26. 3 . 1992, p . 40) No L 101 /24 Official Journal of the European Communities 15. 4. 92 LOT E 1 . Operation No ('): 86/92 2. Programme : 1992 3 . Recipient : UNHCR/FRS (for the attention of Mr Gaude), Case postale 2500, CH-121 1 GenÃ ¨ve 2 DÃ ©pÃ ´t, tel. (22) 739 84 80 4. Representative of the recipient (3) : HCR representative in Sudan, Mohammed Nageeb Road (North of Farouk Cemetery), Khartoum BP 2560, tel. (249-1 1 ) 812 43, fax (873) 175 42 73, telex 22431 HCR SD 5. Place or country of destination : Sudan 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q (") : see Oj No C 1 14, 29. 4. 1991 , p. 3-4, 1 . B. 1 . 8 . Total quantity : 294 tonnes 9 . Number of lots : one 10. Packaging and marking (l2): 25 kg, see OJ No C 114, 29. 4. 1991 , p. 4 (I. B. 2. and I. B. 3 .) Markings in English Supplementary markings on packaging : + 'Date of expiry' (10) + 'UNHCR' 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Sudan 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 6  10. 6. 1992 18 . Deadline for the supply : 5. 7. 1992 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 4. 5. 1 992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 5. 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 5  24. 6. 1 992 ; (c) deadline for the supply : 20 . 7. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1. 6. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  10. 7. 1992 (c) deadline for the supply : 5 . 8 . 1992 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/46, 200, Rue de la Loi, B-1049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (*) : refund applicable on 26. 3 . 1992, fixed by Commission Regulation (EEC) No 750/92 (OJ No L 82, 26. 3 . 1992, p. 40) 15. 4. 92 No L 101 /25Official Journal of the European Communities Lot F 1 . Operation No ('): 87/92 2. Programme : 1992 3. Recipient : UNHCR/FRS (for the attention of Mr Gaude), Case postale 2500, CH-1211 Geneve 2 DÃ ©pÃ ´t, tel . (22) 739 84 80 4. Representative of the recipient (3) : HCR Representative in Zimbabwe, 4, Deary Avenue, Belgravia, Harare, BP 4565 ; (tel . (263-4) 79 32 74, 79 32 75, 70 85 29, fax (263-4) 70 85 28 Telex 26073 UNHCR ZW) 5. Place or country of destination : Zimbabwe 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q : see OJ No C 114, 29. 4. 1991 , p. 3-4, 1. B. 1 . 8 . Total quantity : 254 tonnes 9. Number of lots : one 10. Packaging and marking (u) : 25 kg, see OJ No C 114, 29. 4. 1991 , p. 4 (I. B. 2. and I. B. 3.) Markings in English Supplementary markings on packaging : + 'UNHCR 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : 16. Address of the warehouse and, if appropriate, port of landing : Harare 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 6  10. 6. 1992 18. Deadline for the supply : 5. 7. 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 4. 5. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18. 5. 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  24. 6. 1992 ; (c) deadline for the supply : 20. 7. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 6. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  10. 7. 1992 (c) deadline for the supply : 5. 8 . 1 992 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/46, 200, Rue de la Loi, B-1049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer 0 : refund applicable on 26. 3. 1992, fixed by Commission Regulation (EEC) No 750/92 (OJ No L 82, 26. 3 . 1992, p. 40) No L 101 /26 Official Journal of the European Communities 15. 4. 92 LOT G 1 . Operation No ('): 1144/91 2. Programme : 1991 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Roma,  telex 626675 i wfp 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q : see OJ No C 1 14, 29 . 4. 1991 , p. 3-4, 1. B. 1 . 8 . Total quantity : 430 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg, see OJ No C 114, 29. 4. 1991 , p . 4 (I. B. 2. and I. B. 3 .) Markings in English Supplementary marking on packaging : 'ACTION No 1 1 44/9 1 /0053 1 02/SUPPLIED BY THE WORLD FOOD PROGRAMME / PORT SUDAN + DATE OF EXPIRY' 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment 27. 5  17. 6. 92 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 4. 5. 1992 21 . A. In the case of , a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 5. 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 10 . 6.  14. 7. 1992 ; (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 6. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 24. 6 .  15. 7. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/46, 200, Rue de la Loi, B-1049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer ^ : refund applicable on 26. 3 . 1992, fixed by Commission Regulation (EEC) No 750/92 (OJ No L 82, 26. 3 . 1992, p. 40) 15. 4. 92 Official Journal of the European Communities No L 101 /27 LOT H 1 . Operation No ('): 1137/91 to 1140/91 2. Programme : 1991 3. Recipient : World Food Programme, Via Cristoforo Coombo 426, I-00145 Roma (telex 626675 i wfp) A. Representative of the recipient : see OJ No C 103, 1 . 4. 1987 5. Place or country of destination : Botswana, Zambia, Paraguay 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q : see OJ No C 1 14, 29. 4. 1991 , p. 3-4, 1 . B. 1 . 8 . Total quantity : 1 176 tonnes 9. Number of lots : one 10. Packaging and marking (8) : 25 kg, see OJ No C 114, 29 . 4. 1991 , p. 4 (I. B. 2. and I.B. 3.) Markings in French Supplementary markings on packaging : See Annex II 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment 27. 5 .  17. 6. 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 4. 5. 1 992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 5. 1992 ; (b) period for making the goods available at the port of shipment 10 . 6.  1.7. 1992 6. 1992 ; (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 6. 1992 (b) period for making the goods available at the port of shipment : 24. 6 .  15. 7 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/46, 200, Rue de la Loi, B-1049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer Q : refund applicable on 26. 3 . 1992, fixed by Commission Regulation (EEC) No 750/92 (OJ No L 82, 26. 3 . 1992, p. 40) No L 101 /28 Official Journal of the European Communities 15. 4. 92 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactiviy analysis must indicate the caesium -134 and - 137 levels. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. Q Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery a health certifi ­ cate . (8) Transport documents must be legalized by a diplomatic representation of Paraguay. (9) Analysis certificate must be issued by the authorities of the country of origin and must state that the product is suitable for human consumption. (,0) The expiry date appearing on the packages must be 24 months after the date of manufacture. (") Radiation certificate must be issued by official authorities and be legalized by the Embassy of Sudan in the country of origin of the goods. (12) The bags must be placed in containers . The free holding period for containers must be at least 15 days . 15. 4. 92 Official Journal of the European Communities No L 101 /29 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem H 1 176 150 WFP Botswana Action No 1137/91 / 0032404 / Supplied by the World Food Programme / Durban in transit to Botswana 200 WFP Botswana Action No 1138/91 / 0032404 / Supplied by the World Food Programme / Durban in transit to Botswana 126 WFP Zambia Action No 1139/91 / 02710 / Supplied by the World Food Programme / Durban in transit to Zambia 700 WFP Paraguay Action No 1140/91 / 0237602 / Supplied by the World Food Programme / Asuncion